Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Approval for the Examiner's amendment was given in a telephone interview with Mr. George Athanasious on 1/15/21.

	Claims 1-29 are canceled without prejudice.

(New)  30.  A rotary steering damper having an articulated connection to a vehicle steering mechanism and a vehicle frame, said damper comprising:
a)    a housing and a boss; 
b)    means for attaching said housing to the steering mechanism;
c)    said housing includes a hydraulic chamber with a working fluid therein;
d)    means for containing said working fluid in said hydraulic chamber;
e)    said hydraulic chamber having a rotary vane that divides said chamber into two sub-chamber set and a passage that connects the two sub-chamber set;
f)    a metering valve capable of adjusting flow of said working fluid through said passage;
g)    said rotary vane includes a levered cylindrical shaft;
h)    means for attaching said boss to the vehicle frame; and 
i)    means for articulating a connection between said levered cylindrical shaft and said boss,  wherein when synchronizing a motion of said rotary vane in relation to the vehicle steering mechanism 

(New)  31.     The rotary steering damper of claim 30 wherein at least one internal surface of said hydraulic chamber has a set of at least one pressure relieving recess.

(New)  32.     The  rotary steering damper of claim 30 wherein the cylindrical shaft includes a separate lever and means for attaching the lever to the cylindrical shaft.

(New)  33.     The rotary steering damper of claim 30 further comprising a dog pin, the dog pin having a first end and a second end and the first end is slidably connected to said boss.

(New)  34.     The rotary steering damper of claim 33 wherein said second end includes a trochoid joint component that providing the articulated connection between the dog pin and said levered cylindrical shaft.

(New)  35.     The  rotary steering damper of claim 33 wherein said second end of the dog pin includes a universal joint that providing the articulated connection between the dog pin and said levered cylindrical shaft.

(New)  36.   The rotary steering damper of claim 33 further comprising a rotatable hinge, said hinge is pivotally connected to the levered cylindrical shaft at one end and hingedly connected at another end to said second end of said dog pin, thus creating said articulated connection.



(New)  38.     The  rotary steering damper of claim 30 wherein said boss is pivotably connected to said vehicle frame.

(New)  39.     The rotary steering damper of claim 30, wherein said housing has an aperture configured to receive said handlebar and means for restraining said handlebar within said aperture.

(New)  40.	The rotary steering damper of claim 30 wherein a bracket connects said housing to the vehicle steering mechanism. 

(New)  41.  	The rotary steering damper of claim 30 further comprising an adjustable bracket, the adjustable bracket connects said housing to the vehicle steering mechanism, wherein a position of a rotary vane axis of rotation relative to said vehicle steering mechanism axis of steering rotation is changeable.

(New)  42.    A method for connecting a rotary steering damper to a vehicle that utilizing a handlebar assisted steering mechanism, comprising the steps:
	a) providing means for attaching the rotary steering damper to said steering mechanism at a predetermined non coaxial positioning of a rotary steering damper axis relative to a steering axis;
b)    providing a levered cylindrical shaft;
c)    providing a frame boss; 

e)    providing means for attaching said frame boss to a vehicle frame, wherein such connection would provide the rotary steering damper to be attached to said steering mechanism at a parallel or at an angle to a steering axis, and allowing a synchronized motion between said levered cylindrical shaft and said steering mechanism.

(New)  43.     The rotary steering damper of claim 42 wherein the levered cylindrical shaft has a separate lever and means for attaching the lever to the cylindrical shaft.

(New)  44.     The method of claim 42 further providing a dog pin, wherein said dog pin has a first end and a second end, and the first end is slidably connected to said frame boss and the second end is in an articulated connection with said levered cylindrical shaft.

(New)  45.   The method of claim 44 further providing a pin, said pin is slidably and pivotably connected to said levered cylindrical shaft at one end and hingedly connected at another end to the second end of said dog pin. 

(New)  46.    The method of claim 44, wherein said second end includes a trochoid joint.

(New)  47.    The method of claim 44, wherein said second end includes a universal joint.

(New)  48.    The method of claim 42 wherein said frame boss is configured to pivotally connected  the vehicle frame.

a)    providing means for attaching the rotary steering damper to a vehicle steering mechanism at a predetermined angular positioning of a rotary steering damper axis of rotation relative to a steering mechanism axis of rotation;
b)    providing a levered cylindrical shaft;
c)    providing a frame boss;
d)    providing means for slidably connecting said frame boss to said levered cylindrical shaft with an articulated connection;
e)     providing means for attaching said frame boss to a vehicle frame; and 
wherein the rotary steering damper axis of rotation relative to the steering mechanism axis of rotation at an angle and rotating said rotary steering damper axis of rotation in a semi conical path provide synchronized motion of said levered cylindrical shaft with said steering mechanism.

(New)  50.    The method of claim 49 wherein said cylindrical shaft has a separate lever and means for attaching the lever to said cylindrical shaft.

(New)  51.    The method of claim 49 further providing a dog pin, said dog pin has a first end and a second end, said first end is slidably connected to said frame boss and said second end is in said articulated connection with said levered cylindrical shaft.

(New)  52.  The method of claim 51 further providing a pin, said pin is slidably and pivotably connected to said levered cylindrical shaft at one end and hingedly connected at another end to the second end of said dog pin. 


(New)  54.    The method of claim 51 wherein said second end includes a universal joint.

(New)  55.    The method of claim 49 wherein said frame boss is pivotably connected to the vehicle frame.
 
(New)  56.    A hinged frame mount for linking a rotary steering damper to a vehicle frame, comprising:
a)    a plurality of hinged members forming an aperture set configured to receive said vehicle frame;
b)    means for pivotally connecting said plurality of hinged members;
c)    means for applying a clamping force of said plurality of hinged members and to said vehicle frame; and 
wherein said hinged frame mount may be installed, without the extensive disassembly of a vehicle steering mechanism, onto said vehicle frame with contact in a plurality of predetermined  locations of said vehicle frame.

(New)  57.    The hinged frame mount of claim 56 wherein at least one member of said plurality of hinged members is comprising a boss.   

(New)  58.     The hinged frame mount of claim 57 wherein said boss is configured to pivotally connected  to said plurality of hinged members. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
	lnformation regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TONY H WINNER/Primary Examiner, Art Unit 3611